Citation Nr: 0734457	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES


1.  Entitlement to a higher rating following the grant of 
service connection for right tibialis muscle strain, to 
include the question of whether restoration of the initial 10 
percent rating, from July 1, 2005, is warranted.

2.  Entitlement to a higher rating following the grant of 
service connection for r left tibialis muscle strain, to 
include the question of whether restoration of the initial 10 
percent rating, from July 1, 2005, is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
November 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating, 
each, for right and left tibialis muscle strain, effective 
November 18, 2002.  In October 2003, the veteran filed a 
notice of disagreement (NOD) with the assigned ratings.  In 
August 2004, the RO issued a statement of the case (SOC) 
which included notice that the RO proposed to reduce the 
rating for each disability from 10 to 0 percent 
(noncompensable).  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2004.

In January 2005, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.  By rating action in 
April 2005, the DRO implemented the reduction, effective July 
1, 2005.  

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

This appeal emanates from the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
The rating reduction was thereafter proposed and 
accomplished.  While the RO characterized the matters on 
appeal simply as involving entitlement a rating in excess of 
10 percent each for right and left tibialis muscle strain, 
the Board notes that the RO clearly considered and 
adjudicated the claim for restoration of the 10 percent 
ratings for right and left tibialis muscle strain (see the 
August 2004 SOC and the April 2005 Hearing Officer's 
Decision).  As each claim on appeal involves higher rating 
and reduction elements, the Board has recharacterized each 
matter as reflected on the preceding page.

The Board's decision restoring each initial 10 percent rating 
for service-connected status right and left tibialis muscle 
strain is set forth below.  The claims for higher ratings for 
these disabilities is addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the matters herein decided have been 
accomplished.

2.  In December 2002, the RO granted service connection for 
right and left tibialis muscle strain, each assigned a 10 
percent rating, effective November 18, 2002; the rating was 
based on an October 2002 VA examination with include 
complaints of bilateral leg pain associated with each 
disability.

3.  Following the receipt of the veteran's October 2003 NOD 
regarding the ratings assigned for right and left tibialis 
muscle strain, the RO proposed reducing the appellant's 
disability ratings for each disability from 10 percent to 
noncompensable.

4.  The April 2004 VA examination report, a November 2004 
private outpatient treatment record and the testimony of the 
veteran reflect consist complaints of bilateral leg pain 
associated with the service-connected right and left tibialis 
muscle strain.  

5.  Following a VA examination in April 2004, the RO 
implemented the reduction by rating decision in April 2005, 
with the reduction to noncompensable, effective July 1, 2005.

6.  The record does not demonstrate that, at the time the RO 
reduced the 10 percent ratings assigned for right and left 
tibialis muscle strain, there had been material improvement 
in each disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
right tibialis muscle strain, from July 1, 2005, are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344 (2007).

2.  The criteria for restoration of a 10 percent rating for 
left tibialis muscle strain, from July 1, 2005, are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's restoration of each initial 10 percent 
rating for service-connected right and left tibialis strain, 
the Board finds that all notification and development actions 
needed to fairly adjudicate these matters have been 
accomplished.  

II.  Analysis

Initially, the Board notes that the record does not indicate, 
and the appellant does not contend, noncompliance with the 
procedural requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e).  Therefore, the Board will focus on the propriety 
of the reduction.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155. When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2007); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
10 percent ratings for the right and left tibialis muscle 
strain were in effect for less than three years.  As regards 
disability ratings in effect for less than five years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. § 
3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).

On VA examination in October 2002, the veteran reported 
developing bilateral lower leg pain in 2001 after a lot of 
running, jumping and marching in basic training.  She 
reported that she currently had constant pain with increased 
pain by the end of day with normal daily activity.  On 
examination, the legs were tender to palpation to the 
anterior tibias bilaterally.  The examiner noted that a bone 
scan showed mild bilateral shin splints.  The diagnoses 
included bilateral tibialis muscle strain with history of 
stress fracture.  

On VA examination in April 2004, the veteran complained of 
pain and occasional swelling of both legs along the course of 
the tibial bone.  She reported that she was unable to stand 
more than 10 minutes or walk for a long distance.  
Alleviating factors were massaging the leg and tub baths with 
Epsom salts and rest.  On examination of the tibial bone 
bilaterally, the veteran indicated that it hurt some.  The 
examiner noted that X-rays showed no scintigraphic changes to 
suggest shin splints but indicated multiple joint changes 
consistent with osteoarthritic changes.  

A private outpatient treatment record dated in November 2004 
noted a history of shin splints and the veteran complained of 
persistent pain.  

In June 2006, the veteran testified that she continued to 
have daily pain related to the service-connected shin 
splints.  She also indicated that she went to a nearby VA 
emergency room three weeks earlier because of pain related to 
the shin splints.  

The Board finds that, overall, this evidence fails to show 
overall improvement in the veteran's service-connected right 
and left tibialis muscles strain.

In this case, a comparison of the October 2002 and the April 
2004 VA examination reports show that the veteran has 
consistently complained of bilateral leg pain associated with 
the service-connected tibialis muscle strain.  Additionally, 
the private medical report dated in November 2004 and her 
credible testimony support her consistent reports of leg 
pain.  As such, the Board finds an improvement of the 
veteran's right and left tibialis muscle strain was not shown 
based on the consistent complaints shown in the record.  
Thus, the Board finds that improvement had been shown.  
Although the 10 percent ratings had been in effect for 
approximately three years, improvement in the disability is 
still a prerequisite for reducing the evaluation.  See 38 
C.F.R. § 3.344(c) (2007).  As the evidence at the time did 
not establish such improvement, the reduction is void ab 
initio, and restoration of the 10 percent ratings each for 
right and left tibialis muscle strain is warranted.

As, in the case, the Board finds that the evidence of record 
demonstrates no overall improvement in the veteran's service-
connected right and left tibialis muscle strain (the 
applicable standard for ratings in effect for less than five 
years), the Board must conclude that the reduction in rating 
from 10 percent to noncompensable was improper, and that 
restoration of the 10 percent rating, from July 1, 2005, is 
warranted.  See 38 C.F.R. § 3.344(c); Dofflemyer, 2 Vet. App. 
at 251-252.


ORDER

Restoration of a 10 percent rating for service-connected 
right tibialis strain, from July 1, 2005, is granted, subject 
to the law and regulations governing the payment of VA 
compensation.  

Restoration of a 10 percent rating for service-connected left 
tibialis strain, from July 1, 2005, is granted, subject to 
the laws and regulations governing the payment of VA 
compensation. 


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims for higher ratings is warranted.

Service connection is currently in effect for bilateral 
tibialis muscle strain rated under Diagnostic Code 5022 
pertaining to periostitis (shin splints).  The veteran has 
consistently complained of pain and x-rays taken in 
conjunction with the April 2004 VA examination (more than 
three years ago) showed multiple joint changes consistent 
with osteoarthritic changes.  This medical evidence warrants 
discussion of whether recharacterization of the disabilities, 
with consideration of alternative diagnostic codes for rating 
the disabilities, is appropriate.  The veteran also has 
disagreed with each initial 10 percent rating assigned, 
indicating that the disabilities may be more severe than the 
assigned rating reflects.  

Under these circumstances, the Board finds that a 
contemporaneous examination with medical opinion as to 
whether tibialis muscle strain was the proper in-service 
diagnosis, and whether osteoarthritis is a progression of the 
service-connected shin splints, would be helpful in resolving 
the claims for higher ratings.  See 38 U.S.C.A. § 5103A.

Hence, the veteran should be afforded a VA orthopedic 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may result in denial of the claims for higher initial ratings 
(as the original claims will be rated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  As noted above, the veteran 
testified that she had received treatment at a nearby VA 
emergency room three weeks earlier for the service-connected 
disabilities.  The claims file does not contain those 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the VA Medical 
Center (VAMC) in Brooklyn, New York,  from May 2006 to the 
present, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in her possession, and ensure that its letter to her 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly as regards disability 
ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for higher ratings.  The RO is 
reminded that evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Brooklyn VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's lower extremities-to 
particularly include records of emergency 
room treatment-dated from May 2006 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for higher ratings that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-as regards assignment of 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays and bone scans, if warranted) 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The orthopedic examiner should conduct 
range of motion testing of the each lower 
extremity (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He or she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination of any affected joint.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Considering all orthopedic examination 
findings and testing results the examiner 
should identify all current 
disability(ies) affecting the lower 
extremities.  The examiner should also 
provide an opinion as to whether 
bilateral tibialis muscle strain (shin 
splints) was the proper in-service 
diagnosis of lower extremity disability; 
and, if not, indicate the proper 
diagnosis.  The examiner should provide 
an opinion as to whether the veteran has 
osteoarthritis that represents a 
progression of, or is otherwise 
associated with, the bilateral tibialis 
muscle strain for which service connected 
connection has been granted. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for higher 
ratings on appeal in light of all 
pertinent evidence and legal authority.   
Consideration of the claims should 
involve evaluation of the evidence since 
the effective date of the grant of 
service connection, and consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above).  The RO 
should also specifically address whether 
the record supports recharacterization of 
the service-connected disabilities, with 
consideration of all appropriate 
diagnostic codes for evaluating the 
disability.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


